 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10
     COLLEEN M. COURTNEY,                          Case No. 1:18-cv-01244-SAB
11
                   Plaintiff,                      ORDER STRIKING PLAINTIFF’S
12                                                 SURREPLY
            v.
13                                                 (ECF No. 23)
     COMMISSIONER OF SOCIAL
14   SECURITY,

15                 Defendant.

16

17         Plaintiff Colleen M. Courtney (“Plaintiff”), proceeding pro se and in forma pauperis,

18 filed this action seeking judicial review of a final decision of the Commissioner of Social

19 Security (“Commissioner” or “Defendant”) denying her application for disability benefits
20 pursuant to the Social Security Act. On February 19, 2019, Defendant filed a motion to dismiss

21 this action for lack of jurisdiction. (ECF No. 13.) On March 4, 2019, Plaintiff filed what she

22 titled a “motion to oppose Defendant’s motion to dismiss,” and a “motion to dismiss Defendant’s

23 motion to dismiss,” which the Court construes as an opposition to Defendant’s motion to

24 dismiss. (ECF No. 17 (capitalization altered).) On March 7, 2019, Defendant filed a reply in

25 support of the motion to dismiss. (ECF No. 19.) On March 18, 2019, Plaintiff filed what she

26 titled a “response to Defendants in support of their motion to dismiss complaints.” (ECF No. 23
27 (capitalization altered).) The court construes the March 18 filing (ECF No. 23) as a surreply to

28 Defendant’s reply (ECF No. 19).


                                                   1
 1          The Local Rules of the Eastern District of California provide for a motion, an opposition,

 2 and a reply. L.R. 230. Neither the Local Rules nor the Federal Rules provide the right to file a

 3 surreply, and the Court neither requested a surreply nor granted a request on the behalf of

 4 Plaintiff to file one.

 5          Accordingly, Plaintiff’s surreply, filed March 18, 2019 (ECF No. 23), is HEREBY

 6 STRICKEN from the record.

 7
     IT IS SO ORDERED.
 8

 9 Dated:      March 19, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
